 Case 8:20-cv-00392-VMC-AEP Document 1 Filed 02/20/20 Page 1 of 11 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

MISTY LANGAN,

                                                              Case No.:
       Plaintiff,
v.

KOHL’S DEPARTMENT STORES, INC.
d/b/a KOHL’S and
CAPITAL ONE BANK (USA), N.A.,

      Defendants.
_________________________________________/

                                          COMPLAINT

       COMES NOW, Plaintiff, MISTY LANGAN (hereinafter, “Plaintiff”), by and through

undersigned counsel, and hereby sues Defendants, KOHL’S DEPARTMENT STORES, INC.

d/b/a KOHL’S (hereinafter, “Kohl’s”) and CAPITAL ONE BANK (USA), N.A (hereinafter,

“Capital One”) (hereinafter collectively, “Defendants”). In support thereof, Plaintiff alleges:

                               PRELIMINARY STATEMENT

       1.      This is an action for damages for violations of the Florida Consumer Collection

Practices Act, Chapter 559, Florida Statutes (hereinafter, “FCCPA”), the Telephone Consumer

Protection Act, 47 United States Code, Section 227 et seq. (hereinafter, “TCPA”), and Invasion of

Privacy - Intrusion upon Seclusion, as derived from § 652B of the Restatement (Second) of Torts,

wherein Defendants unlawfully attempt to collect a consumer debt from Plaintiff via harassing

and unlawful means, including unlawful calls to Plaintiff’s cellular telephone using an automatic

telephone dialing system, a predictive telephone dialing system, or an artificial or pre-recorded

voice, despite lacking Plaintiff’s consent to make such calls to his cellular telephone.

                           JURISDICTION, PARTIES, AND VENUE

                                                 1
 Case 8:20-cv-00392-VMC-AEP Document 1 Filed 02/20/20 Page 2 of 11 PageID 2




         2.     This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 for the

TCPA claim and should exercise supplemental jurisdiction over the state FCCPA claims pursuant to

28 U.S.C. § 1367(a), as such claims are so closely related so as to form part of the same case or

controversy.

         3.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2), in that the acts

giving rise to this action occurred in this District.

         4.     At all material times herein, the conduct of Defendants, complained of below, occur

in Polk County, Florida.

         5.     At all material times herein, Plaintiff is an individual residing in Polk County, Florida.

         6.     At all material times herein, Kohl’s is a Florida entity that, themselves and through

their subsidiaries, regularly collect debts from consumers in Polk County, Florida.

         7.     At all material times herein, Capital One is a foreign entity that, themselves and

through their subsidiaries, regularly collect debts from consumers in Polk County, Florida

         8.     At all material times herein, Defendants use instrumentalities of interstate commerce

or the mails in a business the principal purpose of which is the collection of debts.

         9.     At all material times herein, Defendants regularly collect or attempt to collect, directly

or indirectly, debts owed or due or asserted to be owed or due another.

         10.    Plaintiff is the subscriber, regular user, and carrier of the cellular telephone number,

(863-XXX-5846) (hereinafter, “Plaintiff’s Cellular Telephone” or “Cellular Telephone”) and was the

called party and recipient of Defendant’s auto-dialed and pre-recorded voice calls, as referenced

below.

                              FCCPA STATUTORY STRUCTURE




                                                        2
 Case 8:20-cv-00392-VMC-AEP Document 1 Filed 02/20/20 Page 3 of 11 PageID 3




       11.       The FCCPA is a state consumer protection statute, modeled after the federal

FDCPA, a statute designed to prohibit unfair, deceptive, and abusive practices in the collection of

consumer debts as well as to protect against the invasion of individual privacy. Fla. Stat. §§ 559.55

and 559.77(5).

       12.       The FCCPA imposes liability on any creditor/person as well as any debt collector

who “uses any instrumentality of interstate commerce or the mails in any business the principal

purposes of which is the collection of any debts,” or who “regularly collects or attempts to collect,

directly or indirectly, debts owed or due or asserted to be owed or due to another” and both statutes

prohibit engaging in particular violative conduct in connection with collecting consumer debts.

Fla. Stat. § 559.55(5).

       13.       Specifically, the FCCPA prohibits unlawful debt collection “communication” with

consumer debtors, which is defined as “the conveying of information regarding a debt directly or

indirectly to any person through any medium.” Fla. Stat. § 559.55(2) (emphasis added).

       14.       For example, the FCCPA prohibits a person from collecting consumer debt by

communicating with the consumer in a manner that can be expected to harass or abuse the

consumer debtor and communicating with a consumer-debtor after they know the consumer-debtor

is represented by counsel. See Fla. Stat. § 559.72(7) & (18).

                               TCPA STATUTORY STRUCTURE

       15.       Congress enacted the TCPA in effort to restrict pervasive use of telemarketing and

increasing use of cost-effective telemarketing techniques. Pub L. 102-243, § 2, Dec. 20, 1991, 105

Sta. 2394 (1) and (8).

       16.       Congress found that “[u]nrestricted telemarketing…can be an intrusive invasion of

privacy…” and it intended to prevent automated or pre-recorded telephone calls as “the only



                                                 3
 Case 8:20-cv-00392-VMC-AEP Document 1 Filed 02/20/20 Page 4 of 11 PageID 4




effective means of protecting telephone consumers from this nuisance and privacy invasion.” Id.

at (5) and (12).

        17.        Under the TCPA, any person who initiates calls to any number assigned to a cellular

telephone service using any automated telephone dialing system or artificial or prerecorded voice

without the recipient’s prior express consent is liable to the recipient for actual monetary loss, or

up to $500.00 in damages for each violation of the TCPA, whichever is greater. 47 U.S.C. §

227(b)(3)(B).

        18.        Additionally, under the TCPA, the court may increase the damage award up to three

(3) times, up to $1,500.00, for each willful or knowing violation of the TCPA.                Id. at §

227(b)(3)(C).


                                     GENERAL ALLEGATIONS

        19.        At all material times herein, Plaintiff is a “debtor” or “consumer” as defined by

Florida Statutes, Section 559.55(8).

        20.        At all material times herein, Defendants are a “creditor” as defined by Florida

Statutes, Section 559.55(5).

        21.        At all material times herein, Defendants attempt to collect a consumer debt,

including but not limited to, a personal credit card balance allegedly owed by Plaintiff. (hereinafter,

the “Debt”).

        22.        At all material times herein, the Debt is a consumer debt, an obligation resulting

from transactions for goods or services incurred primarily for personal, household, or family use.

        23.        At all material times herein, Defendants are a “person” subject to Florida Statutes,

Section 559.72. See Florida Statutes, Section 559.55(3); Schauer v. General Motors Acceptance

Corp., 819 So. 2d 809 (Fla. 4th DCA 2002).


                                                    4
 Case 8:20-cv-00392-VMC-AEP Document 1 Filed 02/20/20 Page 5 of 11 PageID 5




        24.      At all material times herein, Defendants’ conduct, with regard to the Debt

complained of below, qualifies as a “communication” as defined by Florida Statutes,

Section 559.55(2).

        25.      At all material times herein, Defendants acted themselves or through their agents,

employees, officers, members, directors, successors, assigns, principals, trustees, sureties,

subrogees, representatives, third-party vendors, and insurers.

        26.      Plaintiff retained undersigned counsel for purposes of this matter, and Plaintiff is

obligated to pay her attorneys a reasonable fee and reimburse her attorneys for reasonable costs

expended in this action.

        27.      All necessary conditions precedent to the filing of this action occurred or

Defendants waived the same.

                                   FACTUAL ALLEGATIONS

        28.      In or around May 2019, Plaintiff filed a voluntary petition for Chapter 7 Bankruptcy

in the Middle District of Florida, Tampa Division, Case No. 8:19-bk-4320-MGW (hereinafter,

“Bankruptcy”).

        29.      Defendants were notified of the Bankruptcy shortly thereafter.

        30.      Notwithstanding, Defendants continued to place automated, artificial, and pre-

recorded calls to Plaintiff’s Cellular Telephone in attempts to collect the Debt.

        31.      On multiple occasions, Plaintiff advised Defendants that she included the Debt within

the Bankruptcy and requested Defendants to stop calling her Cellular Telephone.

        32.      When Plaintiff answered Defendants’ calls to her Cellular Telephone, Plaintiff would

have to say “hello” multiple times before being connected with a representative.




                                                   5
 Case 8:20-cv-00392-VMC-AEP Document 1 Filed 02/20/20 Page 6 of 11 PageID 6




        33.     Such a pause after answering is a tell-tale indication of Defendant’s use of an

automatic telephone dialing system or predictive telephone dialing system.

        34.     Defendants left pre-recorded voice messages on Plaintiff’s Cellular Telephone

voicemail.

        35.     Defendants—or their authorized vendor or third-party agent acting within a scope of

authority granted by Defendants, with the knowledge of Defendants, and under the control of the

Defendants—used an automated telephone dialing system, predictive telephone dialing system, or

pre-recorded voices to place calls to Plaintiff’s Cellular Telephone.

        36.     As a result, Defendants’ subsequent, repeated attempts to induce payment were made

with the intent to exhaust Plaintiff’s will and harass Plaintiff.

        37.     Defendants’ conduct caused Plaintiff to suffer injuries in fact through significant

anxiety, emotional distress, frustration, and anger.

        38.     Florida Statutes, Section 559.77, provides for the award of up to $1,000.00 statutory

damages, actual damages, punitive damages, an award of attorneys’ fees, and costs to Plaintiff,

should Plaintiff prevail in this matter against Defendants.

        39.     United States Code, Title 47, Section 227(b)(3) provides for the award of $500.00

or actual damages, whichever is greater, for each telephone call placed using any automatic

telephone dialing system or an artificial or pre-recorded voice to Plaintiff’s Cellular Telephone in

violation of the TCPA or the regulations proscribed thereunder.

        40.     Additionally, the TCPA, Section 227(b)(3) allows the trial court to increase the

damages up to three times, or $1,500.00, for each telephone call placed using any automatic

telephone dialing system or an artificial or prerecorded voice to Plaintiff’s Cellular Telephone in

willful or knowing violation of the TCPA or the regulations proscribed thereunder.



                                                     6
 Case 8:20-cv-00392-VMC-AEP Document 1 Filed 02/20/20 Page 7 of 11 PageID 7




                                COUNT ONE:
                   UNLAWFUL DEBT COLLECTION PRACTICES –
               VIOLATION OF FLORDA STATUTES, SECTIONS 559.72(7)

       Plaintiff re-alleges paragraphs one (1) through forty (40) as if fully restated herein and

further states as follows:

       41.     Defendants are subject to, and violated the provisions of, Florida Statutes, Section

559.72(7) by collecting the consumer Debt from Plaintiff through means which can reasonably be

expected to abuse or harass Plaintiff.

       42.     Specifically, as noted above, although Plaintiff repeatedly requested/demanded that

the direct collection communication cease by phone, and explained why she did not owe the Debt,

Defendants nevertheless continued to call Plaintiff’s Cellular Telephone it its attempts to collect

the Debt.

       43.     As a direct and proximate result of Defendants’ actions, Plaintiff sustained damages

as defined by Florida Statutes, Section 559.77.

                                COUNT TWO:
                   UNLAWFUL DEBT COLLECTION PRACTICES –
               VIOLATION OF FLORDA STATUTES, SECTIONS 559.72(18)

       Plaintiff re-alleges paragraphs one (1) through forty (40) as if fully restated herein and

further states as follows:

       44.     Defendants are subject to, and violated the provisions of, Florida Statutes, Section

559.72(18) by communicating with Plaintiff after Defendants knew Plaintiff was represented by

counsel with respect to this Debt.

       45.     Specifically, as noted above, Defendants were notified of the Bankruptcy and her

representation, yet continued to communicate with her.

       46.     As a direct and proximate result of Defendants’ actions, Plaintiff sustained damages



                                                  7
 Case 8:20-cv-00392-VMC-AEP Document 1 Filed 02/20/20 Page 8 of 11 PageID 8




as defined by Florida Statutes, Section 559.77.

                               COUNT THREE:
                  TELEPHONE CONSUMER PROTECTION ACT-
           VIOLATION OF 47 UNITED STATES CODE, SECTION 227(b)(1)(A)

       Plaintiff re-alleges paragraphs one (1) through forty (40) as if fully restated herein and

further states as follows:

       47.     Defendants are subject to, and violated the provisions of, 47 United States Code,

 Section 227 (b)(1)(A) by using an automatic telephone dialing system, a predictive telephone

 dialing system, or an artificial or pre-recorded voice to call a telephone number assigned to a

 cellular telephone service without Plaintiff’s prior express consent.

       48.     Defendants used an automatic telephone dialing system or an artificial or pre-

 recorded voice to unlawfully call Plaintiff’s Cellular Telephone in its attempts to collect the Debt.

       49.     If Defendants contend they possessed prior express consent, Plaintiff revoked such

 consent when she provided notice of the Bankruptcy.

       50.     Defendants’ telephone calls complained of herein are the result of repeated willful

 and knowing violations of the TCPA.

       51.     As a direct and proximate result of Defendants’ conduct, Plaintiff suffered:

               a.        The periodic loss of her cell phone service;

               b.        Lost material costs associated with the use of cell phone minutes allotted

       under her cell phone service contract;

               c.        The expenditure of costs and attorney’s fees associated with the prosecution

       of this matter;

               d.        Stress, anxiety, and loss of sleep, as a result of the repeated willful and

       knowing calls placed in violation of the TCPA; and



                                                   8
 Case 8:20-cv-00392-VMC-AEP Document 1 Filed 02/20/20 Page 9 of 11 PageID 9




               e.      Statutory damages.

                                 COUNT FOUR:
                INVASION OF PRIVACY-INTRUSION UPON SECLUSION

       52.     Plaintiff re-alleges paragraphs one (1) through forty (40) as if fully restated herein

and further states as follows:

       53.     Restatement of the Law, Second, Torts, § 652(b) defines intrusion upon seclusion

as, “one who intentionally intrudes, physically or otherwise, upon the solitude or seclusion of

another.” See Purrelli v. State Farm Fire and Cas. Co., 698 So. 2d 618, 620 (Fla. 2d DCA 1997).

       54.     Defendants violated Plaintiff’s privacy.

       55.     Defendants’ violations include, but are not limited to, the following:

               a.      Defendants intentionally intruded, physically or otherwise, upon Plaintiff’s

       solitude and seclusion by intentionally placing voluminous annoying, hounding, and

       harassing telephone calls to Plaintiff in an attempt to collect on an alleged debt despite

       Plaintiff’s requests for the calls to cease.

               b.      Defendants intentionally, and not accidently, generated a high frequency of

       telephone calls to Plaintiff after Plaintiff’s multiple requests for the telephone calls to cease.

       56.     Defendants’ conduct is unreasonable and highly offensive to a reasonable person

as Defendant’s frequent telephone calls often interrupted Plaintiff’s work and sleep schedule.

       57.     Defendants’ acts, as described above, were done intentionally with the purpose of

coercing Plaintiff to pay the Debt.

       58.     As a direct and proximate result of Defendants’ conduct, Plaintiff suffered stress,

anxiety, and loss of sleep, as a result of the repeated harassing and hounding telephone call

campaign, which continued even after Plaintiff requested that the calls cease.




                                                      9
Case 8:20-cv-00392-VMC-AEP Document 1 Filed 02/20/20 Page 10 of 11 PageID 10




        59.    As a result of Defendants’ violations of Plaintiff’s privacy, Defendants are liable to

Plaintiff for actual damages.

                                     PRAYER FOR RELIEF

        WHEREFORE, as a direct and proximate result of Defendants’ conduct, Plaintiff

respectfully requests an entry of:

        a.     Judgment against Defendants declaring that Defendants violated the FCCPA;

        b.     Judgment against Defendants for maximum statutory damages for violations of the

FCCPA;

        c.     Judgment against Defendants for maximum statutory damages for violations of the

TCPA;

        d.     Judgment against Defendants declaring that Defendants invaded Plaintiff’s privacy

and intruded upon Plaintiff’s seclusion;

        e.     Actual damages;

        f.     An award of attorneys’ fees and costs; and

        g.     Any other such relief the Court may deem proper.

                                  DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a trial by jury on all issues triable by right.

              SPOLIATION NOTICE AND DEMAND TO RETAIN EVIDENCE

        Plaintiff hereby gives notice to Defendants and demands that Defendants and their affiliates

safeguard all relevant evidence—paper, electronic documents, or data—pertaining to this litigation

as required by law.




                                                  10
Case 8:20-cv-00392-VMC-AEP Document 1 Filed 02/20/20 Page 11 of 11 PageID 11




                                   Respectfully submitted,



                                   SWIFT, ISRINGHAUS & DUBBELD, P.A.
                                   /s/ Jon P. Dubbeld
                                   Jon P. Dubbeld, Esq., FBN 105869
                                   Jordan T. Isringhaus, Esq., FBN 0091487
                                   Aaron M. Swift, Esq., FBN 0093088
                                   Swift, Isringhaus & Dubbeld, P.A.
                                   10460 Roosevelt Blvd. N.
                                   Suite 313
                                   St. Petersburg, FL 33716
                                   Phone: (727) 755-3676
                                   Fax: (727) 255-5332
                                   jdubbeld@swift-law.com
                                   aswift@swift-law.com
                                   jisringhaus@swift-law.com
                                   Attorneys for Plaintiff




                                     11
